In a matrimonial action, the plaintiff wife appeals, as limited by her brief, on the ground of inadequacy, from so much of a judgment of the Supreme Court, Queens County (Lonschein, J.), dated August 15, 1980, as awarded her alimony of $125 per week and $2,500 in counsel fees. Judgment modified, on the facts, by increasing the alimony award to $225 per week. As so modified, judgment affirmed insofar as appealed from, with costs to the plaintiff. A review of the financial position of the husband reveals that he possesses *746sufficient income with which to pay the wife an additional $100 per week in alimony. Since the wife has demonstrated that she has no marketable skills and that she is unable to meet her monthly expenses, she is entitled to an increase in alimony in order to meet her needs. Concerning the award of counsel fees, we hold that it was adequate because the separation was uncontested, the issues were simple, and the trial was short. Lazer, J. P., Rabin, Cohalan and Bracken, JJ., concur.